                                                                1 Marquis Aurbach Coffing
                                                                  Terry A. Coffing, Esq.
                                                                2 Nevada Bar No. 4949
                                                                  Brian R. Hardy, Esq.
                                                                3 Nevada Bar No.10068
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  tcoffing@maclaw.com
                                                                6 bhardy@maclaw.com
                                                                  Attorneys for Plaintiff Gopher Protocol, Inc.
                                                                7
                                                                                              UNITED STATES DISTRICTCOURT
                                                                8
                                                                                                    DISTRICT OF NEVADA
                                                                9
                                                                  Gopher Protocol, Inc., a Nevada corporation,      Case Number: 2:19-cv-01039
                                                               10
                                                                                                 Plaintiff,
                                                               11
MARQUIS AURBACH COFFING




                                                                          vs.                                             [
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  Discover Growth Fund, LLC, a US Virgin        ORDER GRANTING MOTION FOR
                                                               13 Islands limited liability company,              PRELIMINARY INJUNCTION
                                 Las Vegas, Nevada89145




                                                                                                                            [ECF NO. 5]
                                  10001 Park Run Drive




                                                               14                                Defendant.
                                                               15
                                                                                Plaintiff, Gopher Protocol, Inc. (“Plaintiff”) having submitted its Motion for
                                                               16
                                                                    Preliminary Injunction and Ex Parte Application for Temporary Restraining Order [ECF No.
                                                               17
                                                                    5], and the Court having considered the pleadings, papers, evidence and documents on file
                                                               18
                                                                    herein and being otherwise fully advised following a hearing held on Friday, July 12, 2019,
                                                               19
                                                                    hereby finds as follows:
                                                               20
                                                                                1.       On December 3, 2018, a Securities Purchase Agreement (“SPA”) was entered
                                                               21
                                                                    into between Plaintiff and Defendant, pursuant to which Plaintiff granted a security interest
                                                               22
                                                                    in all of Plaintiff’s assets.1 The SPA clearly identifies and sets forth the following relevant
                                                               23
                                                                    facts: (i) Plaintiff (identified in the SPA as the “Company”) is a Nevada corporation;2 (ii)
                                                               24

                                                               25
                                                                    1
                                                                        See Verified Complaint [ECF No. 2] at ¶12; see also Exhibit 1, attached thereto.
                                                               26
                                                                    2
                                                                        Id. at Exhibit 1. This Court specifically makes no findings as to the validity of either parties claims in the
                                                               27 arbitration proceeding.

                                                                                                                        Page 1 of 4
                                                                1 any dispute, controversy, claim or action of any kind arising out of, relating to, or in

                                                                2 connection with the SPA, or in any way involving the parties or their respective affiliates

                                                                3 must be resolved by final and binding arbitration before a retired judge at JAMS in the

                                                                4 Virgin Islands;3 and (iii) either party is entitled to seek equitable and injunctive relief to

                                                                5 prevent any actual or threatened breach of the SPA or other agreements.4

                                                                6               2.        There is a dispute between Defendant and Plaintiff. Consequently, and
                                                                7 consistent with the express terms of the SPA, Plaintiff filed its arbitration demand with

                                                                8 JAMS on Friday, June 7, 2019.5

                                                                9               3.        On July 2, 2019 Honorable Philip Pro (Ret.) was appointed as Arbitrator in
                                                               10 Gopher Protocol, Inc. vs. Discovery Growth Fund, LLC (JAMS Ref # 1260005395)

                                                               11 following a selection process in which all parties participated.6 As such, currently there is a
MARQUIS AURBACH COFFING




                                                               12 pending arbitration as contemplated under the express terms of the SPA.7
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13               4.        On or about May 28, 2019, Defendant declared all amounts immediately due
                                 Las Vegas, Nevada89145
                                  10001 Park Run Drive




                                                               14 and payable and scheduled the sale and disposition of all of the assets of Plaintiff for 10:00

                                                               15 AM Eastern Time on Monday, June 24, 2019 at Defendant’s offices in St. Thomas, Virgin

                                                               16 Islands.8

                                                               17               5.        On June 18, 2019, Plaintiff filed the instant action seeking exclusively
                                                               18 declaratory and injunctive relief.9 On that same date, Plaintiff also filed its Motion for

                                                               19 Preliminary Injunction and Ex Parte Application for Temporary Restraining Order.10

                                                               20
                                                                    3
                                                                        Id. at Exhibit 1 at §VI(H).
                                                               21
                                                                    4
                                                                        Id. at Exhibit 1 at §VI(I)(1).
                                                               22
                                                                    5
                                                                        Id. at ¶21; see also Exhibit 4, attached thereto.
                                                               23
                                                                    6
                                                                        See Declaration of Doug Davis In Support Of Reply In Support Of Motion For Preliminary Injunction And Ex
                                                               24 Parte Application For Temporary Restraining Order [ECF No. 5] (“Davis Dec.”) at ¶3.
                                                                    7
                                                               25       See Verified Complaint [ECF No. 2] at ¶21.
                                                                    8
                                                               26       See Verified Complaint [ECF No. 2] at ¶22; see also Exhibit 5, attached thereto.
                                                                    9
                                                               27       Id.


                                                                                                                            Page 2 of 4
                                                                1                6.     This Court granted the Ex Parte application for Temporary Restraining Order
                                                                2 temporarily enjoining the Defendant from selling, foreclosing upon, encumbering,

                                                                3 dissipating, or otherwise transferring any of the Plaintiff’s assets upon the Plaintiff’s posting

                                                                4 of security in the amount of $5,000.11

                                                                5                7.     Thereafter, this Court set and conducted a hearing on Plaintiff’s Motion for
                                                                6 Preliminary Injunction for July 12, 2019.12

                                                                7                Accordingly,
                                                                8                IT IS HEREBY ORDERED, ADJUDGED and DECREED that, as of the date of the
                                                                9 hearing, there is jurisdiction and venue, however, the Court will further review the question

                                                               10 of jurisdiction and venue as it considers the Defendant’s pending Motion to Dismiss

                                                               11 Plaintiff’s Verified Complaint for Injunctive Relief [ECF No. 13].
MARQUIS AURBACH COFFING




                                                               12                IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction is
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 GRANTED as it has established “(1) a likelihood of success on the merits, (2) that the
                                 Las Vegas, Nevada89145
                                  10001 Park Run Drive




                                                               14 plaintiff will likely suffer irreparable harm in the absence of preliminary relief, (3) that the

                                                               15 balance of equities tip in its favor, and (4) that the public interest favors an injunction.”

                                                               16 Wells Fargo & Co. v. ABD Ins. & Fin. Servs., Inc., 758 F.3d 1069, 1071 (9th Cir. 2014), as

                                                               17 amended (Mar. 11, 2014) (citing Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22

                                                               18 (2008)). In its Verified Complaint, GPI seeks a judicial determination that, among other

                                                               19 things, pursuant to the SPA, the parties are required to attend arbitration to resolve any

                                                               20 dispute, controversy, claim or action.13

                                                               21                Here, Plaintiff enjoys a likelihood of success in prevailing on its declaratory relief
                                                               22 claims. Further, it appears that Plaintiff would suffer irreparable harm absent injunctive

                                                               23
                                                                    10
                                                                         See Motion for Preliminary Injunction and Ex Parte Application for Temporary Restraining Order
                                                               24 [ECF No. 5].
                                                                    11
                                                               25        See Order [ECF No. 7].
                                                                    12
                                                               26        See Order [ECF No. 12].
                                                                    13
                                                               27        Id. at ¶31.


                                                                                                                  Page 3 of 4
                                                                1 relief. Notably, any foreclosure sale of the Plaintiff’s assets would put the Plaintiff out of

                                                                2 business rendering the pending arbitration moot. Simply put, not only would allowing the

                                                                3 Defendant to sell off all of the Plaintiff’s assets prior to arbitration result in irreparable harm,

                                                                4 but clearly evidences the balance of equities favors Gopher where the injunction will prevent

                                                                5 shutting down Gopher’s business.

                                                                6          Finally, “[w]hen the reach of an injunction is narrow, limited only to the parties, and
                                                                7 has no impact on non-parties, the public interest will be at most a neutral factor in the

                                                                8 analysis rather than one that favor[s] in [granting or] denying the preliminary injunction.”

                                                                9 Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138-39 (9th Cir. 2009) (internal quotation marks

                                                               10 omitted). Here, among other things, there is a public interest in the enforcement of contracts

                                                               11 and requiring parties that have elected arbitration as a forum for disputes to attend
MARQUIS AURBACH COFFING




                                                               12 arbitration. As such, the public interest favors Plaintiff.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13          IT IS FURTHER ORDERED that the security amount of $5,000 previously posted
                                 Las Vegas, Nevada89145
                                  10001 Park Run Drive




                                                               14 combined with the existing security interest in the Plaintiff’s assets at their current value

                                                               15 shall be sufficient security. A court may only issue injunctive relief “if the movant gives

                                                               16 security in an amount that the court considers proper to pay the costs and damages sustained

                                                               17 by any party found to have been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c).

                                                               18 District courts have discretion in setting the amount of bond. See Save Our Sonoran, Inc. v.

                                                               19 Flowers, 408 F.3d 1113, 1126 (9th Cir. 2004).

                                                               20          Dated this 18th
                                                                                      ___ day of July, 2019.
                                                               21                                                  By
                                                                                                                        United States District Court Judge
                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                                                                               Page 4 of 4
